DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation “the guide rails” is affected by new amended limitation “at least one guide rail”.  
Therefore examiner recommend amend claim 4 to “…wherein an extremity of each guide rail corresponds to an extremity of a declination angle of the sun”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounting frame structure" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one mounting frame structure”.

Claim 1 recites the limitation "the rotating devices" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one rotating device”
Claim 1 recites the limitation "the reflective mirrors" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one reflective mirror”.
Therefore in light of the above two issues for the limitations of “at least one rotating device” and “at least one reflective mirror”, examiner recommend changing the second paragraph of the claim 1 to:
“at least one rotating device and at least one reflective mirror; wherein each of the at least one rotating device is disposed on the corresponding mounting frame; wherein each of the at least one reflective mirror is disposed on the corresponding rotating device; and wherein the at least one reflective mirror is rotatably mounted on the corresponding mounting frame structure through the corresponding rotating device;”

Claim 1 recites the limitation "the telescopic devices" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one telescopic device”.
Claim 1 recites the limitation "the guide rails" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one guide rail”.
Therefore in light of these issues for the limitations of "at least one telescopic device" and “at least one guide rail”, in combination with the limitations mentioned in first two paragraphs of claim 1, examiner recommend changing the third paragraph of the claim 1 to:
“at least one driving device, at least one guide rail, and at least one telescopic device; wherein each of the at least one driving device is disposed on one end of the corresponding telescopic device, the other end of each of the at least one telescopic device is disposed on the corresponding reflective mirror or the corresponding rotating device; wherein each of the at least one guide rail is disposed on the mounting platform structure or the corresponding mounting frame structure; wherein each of the at least one driving device is disposed on and move along the corresponding guide rail to rotate the corresponding reflective mirror; wherein a curving radian of each of the at least one guide rail is different from each other such that each of the at least one reflective mirror rotates in a different direction, and light reflected by the at least one reflective mirror is reflected onto the collector.” 

Claim 2 recites “The condensing device according to claim 1, wherein the rotating device is a mounting frame (3); the mounting frame”.  First there is insufficient antecedent basis for this limitation of “the rotating device” because claim 1 recites “at least one rotating device”.  Second, the limitation of “the mounting device” is indirectly affected because the limitation in claim 1 states “at least one rotating device” (therefore there is at least one mounting frame).  In light of these issues in combination with the problems presented in claim 1, examiner recommend changing claim 2 to:
“The condensing device according to claim 1, wherein each rotating device is a mounting frame and each mounting frame is rotatably mounted on the corresponding mounting frame structure; wherein each reflective mirror is rotatably mounted on the corresponding mounting frame; wherein an axis line which each reflective mirror rotates around and an axis line which the corresponding mounting frame rotates around are perpendicular to each other; wherein the other end of the at least one telescopic device is disposed on a central position of the corresponding reflective mirror; and wherein the at least one driving device moves along the at least one guide rail to rotate the at least one reflective mirror.”

Claim 3 recites “The condensing device according to claim 1, wherein the rotating device comprises a universal ball and a mounting rod; one end of the mounting rod is disposed on the universal ball,…”  First there is insufficient antecedent basis for this limitation of “the rotating device” because claim 1 recites “at least one rotating device”.  Second, the limitations of “each mounting rod” and “the universal ball” are indirectly affected because there can be plural rotating device.  In light of these issues in combination with the problems presented in claim 1, examiner recommend changing claim 3 to:
“The condensing device according to claim 1, wherein each rotating device comprises a universal ball and a mounting rod; wherein one end of each mounting rod is disposed on the corresponding universal ball, the other end of each mounting rod is disposed on a central position of the corresponding reflective mirror; wherein a ball hole is provided on each mounting frame structure, each universal ball is disposed in the corresponding ball hole with a gap therebetween; wherein the other end of the at least one telescopic device is disposed on the corresponding universal ball, and the at least one driving device moves along the at least one guide rail to rotate the at least one reflective mirror.”

Response to Arguments
Applicant didn’t present any argument because claim 1 was indicated allowable.  However further 112b issues were created because of amended limitations as explained above. 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The arrangement and structural limitations of different components and how they are assembled are novel, and the limitations of claim 1 cannot be met without impermissible hindsight reconstruction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762